UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7130


ADRIN ROME,

                    Plaintiff - Appellant,

             v.

OFFICER CASPER; OFFICER BUD; DR. RHODES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00509-CMH-MSN)


Submitted: January 11, 2018                                       Decided: January 25, 2018


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrin Kentral Rome, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrin Kentral Rome appeals the district court’s order dismissing his amended

complaint under 42 U.S.C. § 1915A(b)(1) for failure to state a claim. The district court

determined that the amended complaint did not state a cognizable claim under 42 U.S.C.

§ 1983 for an Eighth Amendment violation in connection with the conditions of Rome’s

confinement. Upon de novo review of the district court’s dismissal decision we conclude

that the district court did not reversibly err in dismissing the amended complaint. See

Jehovah v. Clarke, 798 F.3d 169, 176 (4th Cir. 2015). Rome did not state a plausible claim

for an Eighth Amendment violation because he failed to present allegations sufficient to

show any named Defendant was deliberately indifferent to his health or safety. See id. at

176 (“Dismissal [under § 1915A for failure to state a claim] is proper only if the plaintiff

has failed to present factual allegations that state a claim to relief that is plausible on its

face.” (internal quotation marks omitted)); Odom v. S.C. Dep’t of Corr., 349 F.3d 765, 770

(4th Cir. 2003) (addressing elements of claim for Eighth Amendment violation); see also

United States v. Flores-Granados, 783 F.3d 487, 491 (4th Cir. 2015) (noting this court may

affirm on any ground appearing in the record, including theories not relied on or rejected

by district court).

       Accordingly, we affirm the district court’s order. We deny Rome’s motion to

appoint counsel and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED

                                              2